Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 1 of 31 Page ID #:848




 1   Joshua Koltun (Bar No. 173040)
     Attorney
 2   1 Sansome Street
     Suite 3500, No. 500
 3   San Francisco, California 94104
     Telephone: 415.680.3410
 4   Facsimile: 866.462.5959
     joshua@koltunattorney.com
 5
     Attorney for Defendant and Counterclaimant
 6   Livingly Media, Inc.
 7
                                         UNITED STATES DISTRICT COURT
 8
                                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   MICHAEL GRECCO PRODUCTIONS, )                     Case No.: 2:20-c-00151 DSF-JC
     INC. d/b/a “Michael Grecco              )
11   Photography,” a California corporation, )         NOTICE OF MOTION AND
                                             )         MOTION OF LIVINGLY MEDIA,
12               Plaintiff,                  )         INC. FOR SUMMARY
                                             )         JUDGMENT AND
13         v.                                )         MEMORANDUM OF POINTS
                                             )         AND AUTHORITIES
14   LIVINGLY MEDIA, INC., a Delaware )
     Corporation; and DOES 1-10,             )         Hearing:
15                                           )         Date: April 5, 2021
                 Defendants.                 )         Time: 1:30 pm___
16                                           )         Court: [Zoom Webinar]
                                             )         Judge: The Hon. Dale S. Fischer
17                                           )
                                             )         Filed Herewith:
18                                           )
                                             )         Separate Statement
19                                           )         Declarations of Joshua Koltun,
                                             )         Richard Licata, Erica Carter, Deena
20                                           )         Shinn, Cecily Trowbridge, Lani
                                             )         Conway, Areeba Abid, and Kimia
21                                           )         Midani
                                             )         [Proposed] Order
22                                           )
                                             )
23                                           )
                                             )
24                                           )
25

26
27

28


     Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 2 of 31 Page ID #:849



                                                                 NOTICE OF MOTION AND MOTION
                          1

                          2            PLEASE TAKE NOTICE THAT on April 5, 2021, or such later date as the
                          3   Court may set, at 1:30 pm, before the Honorable Dale S. Fischer, via Zoom Webinar as
                          4   set forth on the Court’s website at http://www.cacd.uscourts.gov/honorable-dale-s-
                          5   fischer, Defendant and Counterclaimant Livingly Media Inc., (“Livingly”) will and
                          6   hereby does move under Federal Rule of Civil Procedure 56 for an order granting
                          7   summary judgment to Livingly and against Plaintiff and Counterdefendant Michael
                          8   Grecco Productions, Inc., (“Grecco”) or, in the alternative, partial summary judgment
                          9   that that Grecco is entitled only to the statutory damages for innocent infringement, and
                         10   in that case only as to Photographs 2 and 4.
                         11            This motion is made on the grounds that there are no genuine issues of fact, and
                         12   that Defendant is entitled to judgment (or partial judgment) as a matter of law, because
                         13   (a) the photographs at issue were promotional photographs, licensed to the media for
                         14   use in editorial commentary on the underlying television shows, and that Livingly’s use
                         15   was within the scope of that license; (b) that if Livingly’s use of the photographs were
                         16   not licensed it was fair use; (c) that the statue of limitations has run as to Photographs 1
                         17   and 3, and that (d) assuming arguendo that Livingly were liable, any infringement was
                         18   innocent and that Grecco as a consequence is entitled only to minimal statutory
                         19   damages.
                         20            This motion is based on this notice of motion and motion, the following
                         21   memorandum of points and authorities, the supporting declarations of Joshua Koltun,
                         22   Richard Licata, such matters of which the Court may take judicial notice, and other
                         23   documents and pleadings on file in this matter and any further arguments that may be
Joshua Koltun ATTORNEY




                         24   made at a hearing on this motion.
                         25            //
                         26            //
                         27            //
                         28

                                                                             -i-
                              Livingly Motion for Summary Judgment and MPA                       2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 3 of 31 Page ID #:850




                          1            This motion is made following the conference of counsel pursuant to L.R. 7-3,
                          2   which took place on February 18, 2021.
                          3            Respectfully submitted,
                          4
                              Dated: March 1, 2021                           _____\s\________________
                          5                                                  Joshua Koltun
                                                                             Attorney for Defendant and Counterclaimant
                          6                                                  Livingly Media, Inc.
                          7

                          8

                          9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                - ii -
                              Livingly Motion for Summary Judgment and MPA                           2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 4 of 31 Page ID #:851




                          1            TABLE OF CONTENTS
                          2

                          3

                          4   NOTICE OF MOTION AND MOTION ........................................................................... i
                              TABLE OF AUTHORITIES ............................................................................................ v
                          5
                              INTRODUCTION ............................................................................................................ 1
                          6   STATEMENT OF THE CASE ........................................................................................ 2
                          7
                                  A. This case involves four promotional photographs for television shows .............. 2

                          8          B. The purpose of promotional photographs is and was, obviously, to promote the
                                          television shows; the custom and practice in the industry is to disseminate the
                          9               photographs as widely as possible in the media to maximize publicity .......... 3
                         10
                                     C. Grecco’s relevant dealings were all conducted through his agent ....................... 3
                         11
                                     D. Grecco knew and acquiesced in the Studios’ distribution of his promotional
                         12               Photographs to the media for editorial use ....................................................... 7
                         13
                                     E. Many years after Grecco took the Photographs, he registered them with the
                         14              Copyright Office – without disclosing that they were derivative works – and
                         15              began his “licensing” business, which consists entirely of settling
                                         infringement claims with retroactive “licenses” .............................................. 8
                         16
                                     F. Livingly used the promotional photographs in editorial commentary on the
                         17
                                          underlying television shows ............................................................................. 9
                         18
                                     G. Grecco has for many years conducted reverse image searches for uses of the
                         19               Photographs, and does not know when his agents first discovered Livingly’s
                         20               use of the Photographs ................................................................................... 10

                         21          H. When Grecco sent it cease and desist letters, Livingly promptly took down the
                                         Photographs .................................................................................................... 10
                         22

                         23   ARGUMENT .................................................................................................................. 11
                              I. The Photographs were expressly created for the purpose of promoting the X-Files
Joshua Koltun ATTORNEY




                         24      and Xena, Warrior Princess shows in the media; Livingly’s use was within the scope
                         25      of the license to do so ................................................................................................ 11
                                   A. The Photographs were derivative works of the copyrighted television shows;
                         26              any rights Grecco has in the Photographs are subject to the studio’s
                         27              promotional purpose in permitting the creation of the Photographs.............. 11

                         28

                                                                                          - iii -
                              Livingly Motion for Summary Judgment and MPA                                                2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 5 of 31 Page ID #:852




                          1
                                     B. In any event, Grecco expressly and impliedly licensed the media to use the
                                           photographs in editorial commentary on the underlying shows .................... 12
                          2
                                     C. Grecco’s “assignment invoices” neither negate nor limit the scope of the license
                          3
                                          to the media to use the promotional photographs .......................................... 14
                          4
                              II. Livingly’s use of the promotional Photographs in editorial commentary on the
                          5       underlying television shows was fair use .................................................................. 17
                          6         A. The “purpose and character” of Livingly’s use of the photograph, to illustrate
                                         editorial commentary on the underlying television shows – strongly favors a
                          7              determination of fair use ................................................................................ 18
                          8
                                     B. Since the promotional Photographs are derivative of the Studio’s television
                          9               shows and specifically created to be published by the media, the “nature of
                                          the copyrighted work” favors fair use ............................................................ 18
                         10

                         11          C. Since the “amount and substantiality of the portion” of the work that Livingly
                                          used was appropriate to the purpose for which Livingly did so, this factor
                         12               favors fair use. ................................................................................................ 19
                         13
                                     D. Grecco cannot rely on circular reasoning to create an imaginary market for
                         14               editorial licenses to these promotional photographs; thus the “effect of the
                                          use upon the potential market” favors fair use. .............................................. 20
                         15

                         16   III. Grecco’s claims regarding Photographs 1 and 3 are barred by the Statute of
                                   Limitations, because Livingly’s articles were openly available on the internet for
                         17        more than three years; Grecco cannot establish when he first discovered them, let
                         18        alone that he could not reasonably could have discovered them earlier ................... 21
                              IV. Assuming Livingly were liable for infringement, Grecco is only entitled to
                         19        minimal damages, since Livingly had no reason to know of his claim that its use of
                         20        these promotional photographs constituted infringement ......................................... 22
                              CONCLUSION ............................................................................................................... 24
                         21

                         22

                         23
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                           - iv -
                              Livingly Motion for Summary Judgment and MPA                                                 2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 6 of 31 Page ID #:853



                                                                               TABLE OF AUTHORITIES
                          1

                          2   Cases
                              Am. Inst. of Architects v. Fenichel, 41 F. Supp. 146, 147 (S.D.N.Y. 1941) .......................................... 19
                          3   Anderson v. Stallone, 1989 U.S. Dist. LEXIS 11109, at *24-25 (C.D. Cal. Apr. 25, 1989) ................. 11
                              Bill Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 613 (2d Cir. 2006) .......................... 20
                          4   Bourne v. Walt Disney Co., 68 F.3d 621, 631 (2d Cir. 1995) (citation omitted)). ................................ 13
                          5   Budco, Inc. v. The Big Fights, Inc., 594 F.2d 900, 902 (2d Cir. 1979); ................................................ 14
                              Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577-78 (1994) ........................................... 17, 18, 19
                          6   Cooley v. Penguin Grp. (USA), Inc., 31 F. Supp. 3d 599, 608 (S.D.N.Y. 2014)................................... 12
                              County of Ventura v. Blackburn, 362 F.2d 515, 518 (9th Cir. 1966) .............................................. 14, 23
                          7   Dhillon v. Doe, , 2014 U.S. Dist. LEXIS 24676, at *13-15 (N.D. Cal.)................................................ 18
                              Effects Assocs. v. Cohen, 908 F.2d 555, 558-59 (9th Cir. 1990). .......................................................... 12
                          8
                              Elvis Presley Enters. v. Passport Video, 349 F.3d 622, 629-30 (9th Cir. 2003). .................................. 18
                          9   Ermolieff v. R. K. O. Radio Pictures, 19 Cal. 2d 543, 549-50 (1942) ................................................... 13
                              Foad Consulting Grp., Inc. v. Musil Govan Azzalino, 270 F.3d 821, 825-28 (9th Cir. 2001). ....... 13, 17
                         10   Founding Members of the Newport Beach Country Club v. Newport Beach Country Club, Inc., 109
                                 Cal. App. 4th 944, 956 (2003). .......................................................................................................... 13
                         11   Gabelli v. SEC, , 568 U.S. 442, 448 (2013) ........................................................................................... 22
                              Gilliam v. ABC, 538 F.2d 14, 20-21 (2d Cir. 1976)............................................................................... 12
                         12
                              Harper & Row v. Nation Enters. 471 U.S. 539, 550-51 (1985). ........................................................... 19
                         13   Hinton v. Nmi Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993). ............................................................... 21
                              Howard Entm't, Inc. v. Kudrow, 208 Cal. App. 4th 1102, 1114 (2012)… ............................................ 13
                         14   Hustler Magazine, Inc. v. Moral Majority, Inc., 796 F.2d 1148, 1153 (9th Cir. 1986). ........................ 18
                              Live Face on Web, LLC v. Cremation Soc'y of Ill., Inc., 2019 U.S. Dist. LEXIS 82660, at *2-3, *10-12
                         15      (E.D. Pa. May 16, 2019) .................................................................................................................... 16
                              Mangum v. Action Collection Service, , 575 F.3d 935, 941 (9th Cir. 2009).......................................... 22
                         16
                              Michael Grecco Photography, Inc. v. Everett Collection, Inc. Id., 589 F. Supp. 2d 375, 379-80
                         17      (S.D.N.Y. 2008). ...................................................................................................................... 4, 14, 16
                              Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175-77 (9th Cir. 2014) ............................................ 15
                         18   Oceanside 84, Ltd. v. Fid. Fed. Bank, 56 Cal. App. 4th 1441, 1449-51 (1997) .................................... 14
                              Philpot v. L.M. Communs. II of S.C., 2020 U.S. Dist. LEXIS 85901, at *6 (E.D. Ky. May 15, 2020) . 21
                         19   Photographic Illustrators Corp. v. Orgill, Inc., 953 F.3d 56, 64 (1st Cir. 2020). ................................. 13
                              Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 706-07 (9th Cir. 2004). .................................... 21
                         20
                              Rotkiske v. Klemm, 140 S. Ct. 355, 359-360 (2019) .............................................................................. 22
                         21   S. Cal. Edison Co. v. Superior Court, 37 Cal.App.4th 839, 851 (1995)................................................ 14
                              Settel v. Office Appliance Co., 1959 U.S. Dist. LEXIS 4260, at *4-6, 8-9 (N.D. Ill. June 15, 1959) ... 13
                         22   Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 447-50 (1984). .......................... 17, 19
                              Specht v. Netscape Communs. Corp., 306 F.3d 17, 20-21, 28-30 (2d Cir. 2002).................................. 15
                         23   Toho Co., Ltd. v. William Morrow & Co., 33 F. Supp. 2d 1206, 1215-16 (C.D. Cal. 1998) ................ 11
Joshua Koltun ATTORNEY




                         24   Viacom Int'l v. Tandem Prods., 368 F. Supp. 1264, 1275 (S.D.N.Y. 1974) .......................................... 13
                              Watson Land Co. v. Rio Grande Oil Co., 61 Cal. App. 2d 269, 271-72 (1943)…                                                                        13
                         25   Wendt v. Host Int'l, Inc., 197 F.3d 1284, 1286 (9th Cir. 1999) ............................................................. 11
                              Wind Dancer Prod. Grp. v. Walt Disney Pictures, 10 Cal. App. 5th 56, 68-69 (2017) ........................ 13
                         26   Zim v. W. Publ’g Co., 573 F.2d 1318, 1324-25 (5th Cir. 1978) ............................................................ 14
                         27

                         28

                                                                                                     -v-
                              Livingly Motion for Summary Judgment and MPA                                                                2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 7 of 31 Page ID #:854




                              Statutes
                          1   17 U.S.C. § 101 ...................................................................................................................................... 11
                          2   17 U.S.C. § 107. ......................................................................................................................... 18, 19, 20
                              17 U.S.C. § 412 ...................................................................................................................................... 23
                          3   17 U.S.C. § 504 (c) (2). .......................................................................................................................... 23
                              17 U.S.C. § 507(b) ................................................................................................................................. 22
                          4   Cal. Civil Code § 1647........................................................................................................................... 14
                              Cal. Civil Code § 1649.......................................................................................................................... 14
                          5
                              Other Authorities
                          6   Restatement of Contracts 2d § 202(4 .................................................................................................... 14
                          7

                          8

                          9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                                       - vi -
                              Livingly Motion for Summary Judgment and MPA                                                                   2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 8 of 31 Page ID #:855



                                                                             INTRODUCTION
                          1

                          2            This case involves four promotional photographs for television shows that were,
                          3   obviously, created for the express purpose of promoting those television shows.
                          4   Grecco is the photographer who took those photographs, and for years he has been
                          5   extracting nuisance settlements from media companies, that, like defendant Livingly,
                          6   used those promotional photographs to illustrate articles about those television shows. 1
                          7            The photographs depict the lead characters in the X-Files and Xena, Warrior
                          8   Princess. As such, the photographs are derivative works of the underlying shows, the
                          9   copyrights to which are owned by the studios. Any rights Grecco may have in those
                         10   photographs are subject to the studio’s promotional purpose in permitting him to create
                         11   them. The custom and practice in the industry was that any such photographs would be
                         12   widely disseminated to the media precisely so that the media would use them as did
                         13   Livingly: to illustrate commentary on the show. Grecco knew and understood that the
                         14   photographs would be so used. Indeed, he knew that these photographs were being
                         15   distributed with the studio’s copyright notice, and did not object.
                         16            Even if the promotional license for these photographs were limited – for
                         17   example, as Grecco contends, to friendly media or favorable coverage – any such
                         18   limitation would be abrogated by the fair use doctrine, which is designed to provide
                         19   more freedom to editorial commentary than the copyright holder might permit.
                         20   Moreover, Grecco’s argument that Livingly’s use has harmed the market for his
                         21   photographs is circular. There is no market for the licensing of promotional
                         22   photographs to the media companies that wish to comment on the shows. On the
                         23   contrary, Grecco’s “licensing” business consists entirely of extracting nuisance
Joshua Koltun ATTORNEY




                         24   settlements in the form of retroactive licenses for the challenged use.
                         25

                         26
                         27   1
                              At the time this lawsuit was filed, Grecco had at least four other pending cases in this
                         28   District Court concerning one or more of the photographs at issue in this case. SS 7.
                                                                                 -1-
                              Livingly Motion for Summary Judgment and MPA                      2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 9 of 31 Page ID #:856




                          1            Grecco has increased the value of his nuisance suits by treating the true facts
                          2   concerning his dealings with the studios to be valuable trade secrets, which he only
                          3   disclosed herein subject to this Court’s “attorneys eyes only” protective order.
                          4            Assuming arguendo that Livingly infringed Grecco’s copyrights, its infringement
                          5   was entirely innocent. Livingly had every reason to believe that it was permitted to use
                          6   these promotional photographs to illustrate articles commenting on the respective
                          7   television shows.              When it learned of Grecco’s claims it promptly replaced his
                          8   photographs with screenshots from the actual shows. Thus the Court should award only
                          9   minimal statutory damages.
                         10            This Court should award summary judgment to Livingly, and eliminate a major
                         11   source of nuisance litigation that unnecessarily chills the media’s ability to use
                         12   promotional photographs for their intended purpose.
                         13
                                                                        STATEMENT OF THE CASE
                         14

                         15
                                       A.        This case involves four promotional photographs for television shows
                                       This case involves four promotional still photographs (“Photographs”) for
                         16
                              television shows. SS 1. Photographs 1, 2 and 3 depict the actors David Duchovny and
                         17
                              Gillian Anderson in their respective roles as Agents Mulder and Scully in the X-Files,
                         18
                              and Photograph 4 depicts the actress Lucy Lawless in the title role of Xena, Warrior
                         19
                              Princess. SS 2. The terms “promotional [still] photograph” and “publicity [still]
                         20
                              photograph” are interchangeable. SS 3. “Editorial” use means a direct license to a
                         21
                              media outlet to use the photograph, whereas “promotional” or “publicity” use means
                         22
                              that the studio is licensed to send the photograph to the media so that the media might
                         23
                              use the photograph in editorial use. SS 4.
Joshua Koltun ATTORNEY




                         24
                                       The Photographs were taken by Michael Grecco, who operates through Michael
                         25
                              Grecco Productions, Inc., plaintiff herein (“Grecco”). SS 5. Grecco does not own any
                         26
                              copyright interest the underlying television shows. SS. 6.
                         27

                         28

                                                                                 -2-
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 10 of 31 Page ID #:857




                          1
                                       B.        The purpose of promotional photographs is and was, obviously, to
                                                 promote the television shows; the custom and practice in the industry is
                          2                      to disseminate the photographs as widely as possible in the media to
                          3                      maximize publicity
                                       The purpose of a promotional still photograph of a television show is, obviously,
                          4
                              to promote that television show. In the entertainment industry, the custom and practice
                          5
                              was as follows. Promotional photographs were distributed to the media precisely so
                          6
                              that they would be published in editorial content concerning the television show. SS 8.
                          7
                              The photographs would usually, but not always, be accompanied by language
                          8
                              affirmatively indicating that permission was granted to the media (not to a specific
                          9
                              licensee) to use the photographs in editorial content relating to the television shows. SS
                         10
                              9, 16. The purpose of the permissions language was to encourage such use by the
                         11
                              media; in the absence of such language the promotional purpose of the images was
                         12
                              nevertheless understood in the industry. SS 10.2 Promotional photographs were
                         13
                              circulated, for example via press kits and direct communications with journalists, as
                         14
                              widely as possible; the aim was to maximize publicity for the show. SS 11. Access to
                         15
                              photographs was not conditioned on the media giving favorable coverage. SS 12.
                         16
                              Promotional photographs had no expiration dates. SS 13.
                         17

                         18
                                       C.        Grecco’s relevant dealings were all conducted through his agent
                         19

                         20            Fox and MCA, 3 the studios that owned the copyrights in the television shows
                         21   (“Studios”) arranged directly with Grecco to take Photographs 2, 3 and 4, and granted
                         22

                         23            2
                                      Fox has not retained copies of its old press kits, but X-Files press kits purchased
Joshua Koltun ATTORNEY




                         24   on the memorabilia market include Grecco’s black and white promotional photographs
                         25   with permissions language on the bottom, and color transparencies (slides) that
                              sometimes have permissions language, sometimes only the Fox copyright notice, and
                         26   sometimes bear no language at all. SS 14. Among the press kits that were located was
                         27   one that contained Photograph 2. SS 15.
                                    3
                                      The corporate Fox entity with which Grecco contracted was Twentieth Century
                         28   Fox Film Corporation (“Fox”); the television show was also broadcast over the Fox
                                                                             -3-
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 11 of 31 Page ID #:858




                          1   Grecco permission to take Photograph 1. SS 19-21. Grecco licensed the Photographs
                          2   to the Studios. SS 41.
                          3            Specifically, Photographs 2 and 3 were commissioned by Fox and taken in the
                          4   same photoshoot in 1993. SS 19. USA Weekend Magazine arranged with Fox for
                          5   permission to have photographs taken of the lead actors on the set of the X-Files in
                          6   Vancouver, and commissioned Grecco to take the photographs, including Photograph
                          7   1, in March 1995. SS 20. Photograph 4 was commissioned by MCA and taken on the
                          8   set of Xena, Warrior Princess in 1997. SS 21.
                          9            When Grecco took the Photographs, and for a number of years thereafter, he
                         10   worked through an agent, Maggie Hamilton, who was compensated with a percentage
                         11   of Grecco’s fees. SS 22. During the 1990s, Hamilton’s agency was associated with the
                         12   Sygma stock photographic agency and during that time she also acted as the stock
                         13   photography agency for Grecco. SS 23.
                         14            When an organization wished to hire Grecco to take a photograph, Hamilton
                         15   would negotiate the details, create a document consisting of an an estimate of what the
                         16   job would cost and the “usage” that was being licensed, and fax it to the Studio in
                         17   advance of the job. SS 24. Hamilton has retired and retained no records. SS 25.
                         18            Grecco has not retained the records of these advance estimate/licenses for the
                         19   Photographs, only his “assignment invoices,” which were documents he created after
                         20   the photoshoots were completed. SS 25. Although Grecco relies – and historically has
                         21   relied -- upon his “assignment invoices” as the operative licenses, the documents that
                         22   he produced in this action (and previous actions)4 are not, for the most part, documents
                         23   that were actually sent to the Studios; rather these are invoices that Grecco sent to
Joshua Koltun ATTORNEY




                         24   Hamilton, after each job was completed. SS 26.
                         25

                         26   network, the Fox Broadcasting Company. The Xena photograph was commissioned by
                         27   MCA Television Group (“MCA”)
                              4
                                Michael Grecco Photography, Inc. v. Everett Collection, Inc. Id., 589 F. Supp. 2d
                         28   375, 379-80 (S.D.N.Y. 2008).
                                                                             -4-
                              Livingly Motion for Summary Judgment and MPA                       2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 12 of 31 Page ID #:859




                          1            Hamilton, in turn, would send a different assignment invoice to the Studio. SS
                          2   28. The “usage” language on the face of those invoices would not necessarily match
                          3   the language on Grecco’s invoice to Hamilton. SS 28. Indeed, in the one instance in
                          4   which Grecco has a copy of the invoice that Hamilton sent to the Studio, the language
                          5   on that invoice differs from the language on Grecco’s invoice to Hamilton. SS 29.
                          6               By the same token, the “terms and conditions” that Grecco has produced are
                          7   the fine print that he contends that Hamilton was supposed to have included along with
                          8   the assignment invoices that she sent to the Studios. SS 30. Hamilton had stationary
                          9   printed with these terms on the back, but the fine-print would have been faxed, if
                         10   indeed it was included with the invoices at all. SS 31.
                         11            In December 1994, Hamilton signed an agreement on Grecco’s behalf with Fox
                         12   (“1994 Agreement”). SS 35. That agreement provided, among other things, that Grecco
                         13   assigned “all right, title, and interest” in all the photographs he had taken of the X-Files,
                         14   and agreed that Fox was “free, in its sole discretion without further compensation to
                         15   you, (other than any compensation heretofore agreed to be paid to you by or on behalf
                         16   of Delphi Internet Services) to utilize and exploit the [X-Files] Photographs worldwide,
                         17   in perpetuity, in any manner it may deem appropriate, including without limitation,
                         18   uses on or in connection with merchandising, commercial tie-in, advertising,
                         19   promotion, and literary publishing activities arising out of or related to ‘THE X-FILES’
                         20   television series.” Id.
                         21            Sometime after signing the 1994 agreement and before June 29, 1995, Grecco
                         22   delivered to Fox the photographs of all three X-Files shoots he had taken, including the
                         23   1993 and 1995 shoots at which Photographs 1 2 and 3 were taken, and specifically
Joshua Koltun ATTORNEY




                         24   including Photographs 1, 2 and 3. SS 36, 37.
                         25            In late 1994 or 1995, Delphi Internet Services, a corporate affiliate of Fox,
                         26   advertised a promotional offer in which subscribers to Delphi would receive, among
                         27   other promotional benefits, a “a database of official downloadable X-Files photos,
                         28

                                                                             -5-
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 13 of 31 Page ID #:860




                          1   video, soundtrack and program synopsis.” SS 38. Grecco licensed one of his
                          2   photographs to Delphi for use in that advertisement. SS 39.
                          3            In June 1995, Hamilton signed another agreement on Grecco’s behalf (“1995
                          4   Agreement”), in which Fox chose fourteen photographs from among the X-Files
                          5   photographs Grecco had taken, and Grecco “assigned all right title and interest” in
                          6   those photographs, and also agreed that Fox was “free, in its sole discretion, … to
                          7   utilize and exploit the Photographs worldwide, in perpetuity, in any manner it may
                          8   deem appropriate, including without limitation, uses on or in connection with the
                          9   merchandising, commercial tie-in, advertising, promotion, and literary publishing
                         10   activities arising out of or related to ‘THE X-FILES television series.” SS 39.
                         11            Although Grecco contends that Hamilton would make deals without his
                         12   knowledge and approval concerning his photographs, in order to increase her
                         13   commissions, he nevertheless continued to use Hamilton as his agent at all relevant
                         14   times, and did not stop working through her agency until she retired in 2005. SS 40.
                         15            In 2017, Fox and Grecco had a legal dispute in which Fox contended that it was
                         16   copyright owner of all X-Files promotional photographs that Grecco had taken, whereas
                         17   Grecco contended that he was the copyright owner. SS 42. Grecco also claimed that
                         18   Fox had exceeded the scope of the licenses to the X-Files photographs, for example, by
                         19   making “merchandising” uses of photographs beyond the fourteen in the 1995
                         20   Agreement. Id.
                         21            In 2019, Fox and Grecco entered into a settlement agreement (“2019
                         22   Agreement”). Among the terms of the 2019 Agreement, the parties agreed that
                         23
                                            • The X-Files Photographs that Grecco took are referred to as the “Gallery
Joshua Koltun ATTORNEY




                         24                   Photographs,” the 14 Photographs subject to the 1995 Agreement are
                         25                   referred to as the “All Media Photographs,” and all others as the
                                              “Remaining Gallery Photographs” ; the possibility that Fox had made use
                         26                   of photographs in a manner that exceeded the scope of the 1994 and 1995
                         27                   Agreements was referred to as the “Questioned Uses” [p.1]

                         28

                                                                             -6-
                              Livingly Motion for Summary Judgment and MPA                      2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 14 of 31 Page ID #:861




                          1                 • Neither party “disputes or repudiates” the 1994 Agreement, but the parties
                                              state that the 1994 Agreement “provides for, and only for, Fox’s
                          2                   nonexclusive advertising and publicity use, in perpetuity, in all media now
                          3                   on or hereafter devised, throughout the world, of the Gallery Photographs,
                                              including the right to sublicense the Gallery Photographs for advertising
                          4                   and publicity purposes,” [¶1] and further provided that Fox’s license
                          5                   “permits all advertising and publicity uses, including but not limited to
                                              retrospective advertising and publicity uses and archival advertising and
                          6                   publicity uses.” [¶12].
                          7
                                            • Neither party “disputes or repudiates” the 1995 Agreement, but the parties
                          8                   state that the 1995 Agreement “provides for an assignment by Grecco to
                          9                   Fox of all right, title and interest including, without limitation the
                                              copyright in and to the 14 All Media Photographs,” [¶2].
                         10

                         11                 • Notwithstanding Fox’s ownership of the 14 All Media Photographs,
                                              “nothing herein prevents Grecco from licensing for advertising, publicity,
                         12
                                              merchandising, or other purposes, any other photographs that may bracket
                         13                   or be substantially similar to or even visually indistinguishable from the 14
                                              All Media Photographs.” [¶4]
                         14

                         15                 • Grecco and Fox mutually released all claims against each other, including
                                              any “Questioned Uses” that commenced before the 2019 Agreement. [¶6]
                         16
                              SS 43.
                         17
                                       D.        Grecco knew and acquiesced in the Studios’ distribution of his
                         18
                                                 promotional Photographs to the media for editorial use
                         19

                         20             In 1997, Grecco, through counsel, corresponded with Fox concerning the
                         21   manner in which it distributed the X-Files photographs he had taken, and was informed
                         22   by Fox that in the event someone “came into possession” of those photographs, the
                         23   photographs “clearly state[] that the permission granted only to newspapers and
Joshua Koltun ATTORNEY




                         24   periodicals to reproduce the image in question for publicity or editorial purposes in
                         25   connection with [Fox Broadcasting Company] programming [and] ‘must not be sold,
                         26   leased, or given away.”] Fox also supplied him with samples of promotional
                         27   photographs that Grecco had taken, which were marked with Fox’s copyright. SS 44.
                         28   Grecco did not object to the permissions language, or to Fox’s copyright notice. SS 45.

                                                                             -7-
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 15 of 31 Page ID #:862




                          1
                                       E.        Many years after Grecco took the Photographs, he registered them with
                                                 the Copyright Office – without disclosing that they were derivative works
                          2                      – and began his “licensing” business, which consists entirely of settling
                          3                      infringement claims with retroactive “licenses”
                                       Some 8 to 24 years after taking the X-Files and Xena photographs, Grecco
                          4
                              registered the copyrights in the Photographs. SS 46. In none of his copyright
                          5
                              registrations did he indicate that the photographs were derivative works. Id.
                          6
                                       Grecco has used a number of stock photographic agencies to license his work to
                          7
                              the public, including the Sygma agency and Getty Images. SS 47. As of about 10
                          8
                              years ago, Grecco was licensing his work to the public through his own website,
                          9
                              mgpstockphotos.photoshelter.com (“MGPStockPhotos”). On MGPStockPhotos,
                         10
                              Grecco purports to license the Photographs for editorial use. SS 49. In his claims in
                         11
                              court, he cites his stated licensing fees for editorial use of the photographs. Id.
                         12
                                       In fact, Grecco has never issued a prospective license – as distinguished from a
                         13
                              retroactive license for a putative act of infringement – for editorial use, to any of the
                         14
                              Photographs, through his own or any other agency, with the exception of a tiny amount
                         15
                              of licensing revenue he received for two of the Photographs during the five years he
                         16
                              licensed all his photographs through Getty Images. SS 50.5
                         17
                                       In this litigation, Grecco has taken the position that the foregoing
                         18
                              communications and dealings with Fox, including the 1994, 1995, and 2019
                         19
                              Agreements and the 1997 and 2017 correspondence, his retroactive putative “licenses,”
                         20
                              and his lack of any revenue from prospective licensing of the Photographs, are “trade
                         21
                              secrets,” and has produced them subject to the “Attorneys Eyes Only” provisions of the
                         22
                              Court’s Protective Order. SS 52.
                         23
Joshua Koltun ATTORNEY




                         24          Getty Images offered Grecco’s Photographs as part of a “wholesale” license in
                                       5

                         25   which users licensed Getty’s entire database of images, the overwhelming majority of
                              which are not promotional photographs. SS 51. During the several years that Grecco
                         26   offered the Photographs for licensing via Getty Images, no one ever licensed
                         27   Photographs 2 or 3. the total Getty revenue for Photograph 1 was $750.53, of which
                              Grecco received $268.23; for Subject Photo 4, total Getty revenue for Photograph 4
                         28   was $460.25, of which Grecco received $221.45. Id.
                                                                             -8-
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 16 of 31 Page ID #:863




                          1
                                       F.        Livingly used the promotional photographs in editorial commentary on
                                                 the underlying television shows
                          2
                                       Livingly is an online media company that operates the websites
                          3
                              www.zimbio.com and www.livingly.com. The Photographs were openly posted on
                          4
                              those URLs in the following articles (“Articles”):
                          5           • On July 19, 2016, Livingly posted the article “Movies and TV Shows to
                          6              Watch If You're Obsessed with Netflix's 'Stranger Things,” which included
                                         The X-Files among the recommended shows, illustrated by Photograph 1.
                          7           • On October 9, 2017, Livingly posted the article “TV Shows All Stranger
                          8              Things Fanatics Will Love,” which included The X-Files among the
                                         recommended shows, illustrated by Photograph 2;
                          9           • On August 5, 2017, Livingly posted the article “15 Amazing Shows You
                         10              Didn't Know You Can Watch on Hulu Now,” which included The X-Files
                                         among the recommended shows, illustrated by Photograph 2,
                         11
                                      • On January 8, 2016, Livingly posted the article “Are You Mulder or Scully
                         12              for the X-Files,” which was illustrated with a thumbnail of a portion of
                                         Photograph 3.
                         13
                                      • On October 18, 2018, Livingly posted the article “Clever Halloween
                         14              Costumes Inspired By Badass Females,” which recommended Xena,
                                         Warrior Princess as one of the characters one could dress up as, illustrated
                         15
                                         by Photograph 4.
                         16

                         17   SS 53. In the custom and practice of the industry, Livingly’s use of the Photographs
                         18   was entirely consistent with the customary and intended use of promotional
                         19   photographs in editorial content referencing the underlying shows. SS 54.
                         20            None of the authors of the Articles specifically recalls where they found the
                         21   Photographs on the internet, but, based on their training and Livingly’s guidelines, they
                         22   assume now and would have assumed at the time, that the photograph in question was a
                         23   promotional photograph. They would have assumed that the copyright in the
Joshua Koltun ATTORNEY




                         24   Photograph was held by the studio, and in any event that Livingly was licensed to use
                         25   the photograph in the manner in which it did. Nevertheless, if the photograph had
                         26   carried a copyright notice from Grecco or any other professional photographer, they
                         27   would not have used the photograph. SS 55.
                         28            The total gross revenue Livingly received from the Articles was $1033. SS 56.

                                                                             -9-
                              Livingly Motion for Summary Judgment and MPA                       2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 17 of 31 Page ID #:864




                          1
                                       G.        Grecco has for many years conducted reverse image searches for uses of
                                                 the Photographs, and does not know when his agents first discovered
                          2                      Livingly’s use of the Photographs
                          3            The four Photographs are among the “classic” images that Grecco frequently
                          4   sues over, or threatens to sue over. SS 57. Until 2018, Grecco used a reverse image
                          5   search vendor called ImageRights to search for infringement of his photographs. SS
                          6   58. At some point, he also began to use an image-searching service provided by his
                          7   law firm, Higbee & Associates, which itself relies in vendors to perform the actual
                          8   searches. SS 60. Higbee & Associates performs evaluations of the viability of legal
                          9   claims and then sends cease and desist correspondence to putative infringers, including
                         10   Livingly. Id. Grecco does not know whether ImageRights discovered the use by
                         11   Livingly of any of the Photographs. SS 59.
                         12

                         13            H.        When Grecco sent it cease and desist letters, Livingly promptly took
                                                 down the Photographs
                         14
                                       In November 2018, Grecco (acting directly, not through counsel), sent Livingly a
                         15
                              cease and desist letter based on a use by Livingly of Photograph 1 that is not at issue in
                         16
                              this case. SS 61. Livingly promptly removed that use of the photograph, and also
                         17
                              performed a search to locate any other uses of X-Files photographs (whether or not
                         18
                              Livingly had information that they were by Grecco). SS 62. Livingly replaced every
                         19
                              still photograph of X-Files that it found on its websites with a screenshot taken from
                         20
                              actual footage of the television show. SS 63. However, because of technical
                         21
                              limitations on its ability to search content on its websites, Livingly inadvertently
                         22
                              overlooked uses of still photographs at issue in this case. SS 64.
                         23
                                       In February and April, 2019, Higbee and Associates sent two cease and desist
Joshua Koltun ATTORNEY




                         24
                              letters concerning the four Photographs, as well as, mistakenly, a different photograph
                         25
                              that Livingly was not using. SS 65. Livingly promptly removed the uses of the
                         26
                              photographs it had failed to detect earlier. Id. On January 6, 2020, Grecco filed the
                         27
                              instant lawsuit. D.E.1.
                         28

                                                                             - 10 -
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 18 of 31 Page ID #:865




                          1
                                                                             ARGUMENT
                          2

                          3
                              I.       The Photographs were expressly created for the purpose of promoting the X-
                                       Files and Xena, Warrior Princess shows in the media; Livingly’s use was
                          4            within the scope of the license to do so
                          5
                                       A.        The Photographs were derivative works of the copyrighted television
                          6                      shows; any rights Grecco has in the Photographs are subject to the
                                                 studio’s promotional purpose in permitting the creation of the
                          7
                                                 Photographs
                          8

                          9            The Photographs were promotional photographs; the Studios permitted Grecco to
                         10   create them in order to promote their respective television shows. SS 1 , 8. The
                         11   Photographs depict the principal characters in the X-Files, Mulder and Scully, and
                         12   Xena, the titular character of Xena, Warrior Princess. SS 2.
                         13             As such, the Photographs are “derivative works” of the primary works owned by
                         14   the Studios. 17 U.S.C. § 101. Where “it is uncontroverted that the characters [in work
                         15   B] were lifted lock, stock, and barrel” from copyrighted work A, work B is a
                         16   “derivative work” of work A. Anderson v. Stallone, 1989 U.S. Dist. LEXIS 11109, at
                         17   *24-25 (C.D. Cal. Apr. 25, 1989).6
                         18            Thus, although Grecco may own the copyright in the Photographs, this does not
                         19   give him unrestricted ownership rights, because the rights of an owner of a derivative
                         20   work are always subject to the rights of the owner of the underlying work from which it
                         21   is derived. Stewart v. Abend, 495 U.S. 207, 221-36 (1990). If the creator of a
                         22   derivative work has no authority from the owner of the underlying work to create that
                         23
Joshua Koltun ATTORNEY




                         24   6
                               See also Toho Co., Ltd. v. William Morrow & Co., 33 F. Supp. 2d 1206, 1215-16
                         25   (C.D. Cal. 1998) (studio that owns Godzilla character owns publicity stills depicting
                              Godzilla); Wendt v. Host Int'l, Inc., 197 F.3d 1284, 1286 (9th Cir. 1999) (Kozinski, J.
                         26   dissenting from denial of en banc review in right-of-publicity case) (“The presentation
                         27   of the robots [that replicate characters] in the Cheers bars is a [copyright] derivative
                              work, just like a TV clip, promotion, photograph, poster, sequel or dramatic rendering
                         28   of an episode.”)
                                                                               - 11 -
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 19 of 31 Page ID #:866




                          1   derivative work, the derivative work is infringing. Anderson, 1989 U.S. Dist. LEXIS
                          2   11109 at *25. If the copyright holder had authorized the creation of the derivative
                          3   work, that derivative work is not infringing, but the derivative work’s owner’s right
                          4   “may not exceed the specific purpose for which permission was granted.” Gilliam v.
                          5   ABC, 538 F.2d 14, 20-21 (2d Cir. 1976). Thus a photographer who takes a photograph
                          6   of a sculpture at the behest of the sculptor is not infringing the sculptor’s copyright, but
                          7   “that does not mean that [the photographer’s] copyrights in the photographs give him
                          8   the unrestricted right to use and license them as he wishes without regard to [the
                          9   sculptor’s] copyrights in the sculptures those photographs depict.” Cooley v. Penguin
                         10   Grp. (USA), Inc., 31 F. Supp. 3d 599, 608 (S.D.N.Y. 2014).
                         11            Indeed, in that case, since the photographer’s “original contributions to the
                         12   photographs are inextricably intertwined with …[the] sculptures, [the photographer’s]
                         13   ability to exploit his own rights to the photographs without [the sculptor’s] consent is
                         14   virtually nonexistent.” . Arguably that is the case here, but the Court need not decide
                         15   that to dispose of the case. Assuming Grecco retained any residual right to exploit the
                         16   Photographs, his rights would not extend to interfering with the promotional purpose
                         17   for which the photographs were created. Gilliam, 538 F.2d at 20-21; SS 18.
                         18
                         19
                                       B.        In any event, Grecco expressly and impliedly licensed the media to use
                                                 the photographs in editorial commentary on the underlying shows
                         20
                                       Quite apart from derivative nature of the Photographs, Grecco expressly and
                         21
                              impliedly licensed the promotional use of the Photographs. Where the copyright holder
                         22
                              “created a work at [another’s] request and handed it over, intending that defendant copy
                         23
                              and distribute it,” he impliedly licenses that person to use the copyrighted work in the
Joshua Koltun ATTORNEY




                         24
                              intended manner. Effects Assocs. v. Cohen, 908 F.2d 555, 558-59 (9th Cir. 1990).
                         25
                              “[W]here a licensor grants to a licensee the unrestricted right to sublicense and permit
                         26
                              others to use a copyrighted work, a sublicense may be implied by the conduct of the
                         27
                              sublicensor and sublicensee.” Photographic Illustrators Corp. v. Orgill, Inc., 953 F.3d
                         28

                                                                             - 12 -
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 20 of 31 Page ID #:867




                          1   56, 64 (1st Cir. 2020). A nonexclusive license can be shown by “nonwritten evidence--
                          2   such as testimony, course of conduct, and custom and practice.” Foad Consulting
                          3   Grp., Inc. v. Musil Govan Azzalino, 270 F.3d 821, 825-28 (9th Cir. 2001). 7
                          4            Here, Grecco both impliedly and expressly licensed the Studios to disseminate
                          5   these promotional photographs to the media. SS 22-41; 43-45. The custom and
                          6   practice in the industry indicated that promotional (or “publicity”) photographs would
                          7   be disseminated widely in the media so that the media would use them in editorial
                          8   commentary on the shows. SS 8-16.8 Grecco knew that Studios were distributing
                          9   these photographs to the media, among other things through press kits. SS 44. Indeed
                         10   he knew that the Studios were claiming copyright ownership in his photographs, and
                         11   did not object. SS 45.
                         12            Livingly’s editorial use of these promotional Photographs squarely falls within
                         13   the intended use of these photographs. See Viacom Int'l v. Tandem Prods., 368 F.
                         14   Supp. 1264, 1275 (S.D.N.Y. 1974) (a license will be construed as including such rights
                         15   as the licensor knows the licensee believes it has); Settel v. Office Appliance Co., 1959
                         16   U.S. Dist. LEXIS 4260, at *4-6, 8-9 (N.D. Ill. June 15, 1959) (license to publish article
                         17   in magazine implied right to reprint the articles in booklet).9 SS 44, 45, 54.
                         18
                         19
                                       “[I]n cases where only the scope of the license is at issue, the copyright owner
                                       7

                              bears the burden of proving that the defendant's copying was unauthorized.” Bourne v.
                         20   Walt Disney Co., 68 F.3d 621, 631 (2d Cir. 1995) (citation omitted)).
                                     8
                         21
                                       Ermolieff v. R. K. O. Radio Pictures, 19 Cal. 2d 543, 549-50
                              (1942)(entertainment industry custom is a part of the contract in aid of its correct
                         22   interpretation”); Howard Entm't, Inc. v. Kudrow, 208 Cal. App. 4th 1102, 1114
                         23   (2012)(same)Watson Land Co. v. Rio Grande Oil Co., 61 Cal. App. 2d 269, 271-72,
                              142 P.2d 950, 951-52 (1943) (anyone engaged in an industry is deemed aware of
Joshua Koltun ATTORNEY




                         24   practices of common knowledge)).
                         25
                                     9
                                       Grecco’s contemporaneous knowledge and conduct is relevant because this
                              Court must determine the intentions of the parties, which is an objective test. Wind
                         26   Dancer Prod. Grp. v. Walt Disney Pictures, 10 Cal. App. 5th 56, 68-69
                         27   (2017). Grecco's “undisclosed intent or understanding is irrelevant” to interpreting his
                              license. Founding Members of the Newport Beach Country Club v. Newport Beach
                         28   Country Club, Inc., 109 Cal. App. 4th 944, 956 (2003). The parties' course of
                                                                             - 13 -
                              Livingly Motion for Summary Judgment and MPA                      2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 21 of 31 Page ID #:868




                          1            Grecco’s license – like all copyright licenses - contained the implicit requirement
                          2   that he “do nothing whatsoever that would injure or destroy the value” of the license he
                          3   had granted to the studios. County of Ventura v. Blackburn, 362 F.2d 515, 518 (9th Cir.
                          4   1966). A license cannot be reasonably construed as granting the licensor the
                          5   “unreasonable advantage” of later allowing the licensor to “destroy the fruits of the
                          6   agreement.” Zim v. W. Publ’g Co., 573 F.2d 1318, 1324-25 (5th Cir. 1978); accord
                          7   Budco, Inc. v. The Big Fights, Inc., 594 F.2d 900, 902 (2d Cir. 1979); SS18 (expert
                          8   opinion that Grecco’s lawsuits undermine the ability of the entertainment industry’s
                          9   ability to promote their shows through promotional photographs).
                         10
                                       C.        Grecco’s “assignment invoices” neither negate nor limit the scope of the
                         11                      license to the media to use the promotional photographs
                         12            Grecco claims here, as he has claimed historically, that he licensed the X-Files
                         13   and Xena photographs to the Studios pursuant to his “assignment invoices.” SS 27.
                         14   That unchallenged factual representation was the basis of the Court’s opinion in
                         15   Michael Grecco Photography, Inc. v. Everett Collection, Inc., 589 F. Supp. 2d 375,
                         16   379-80 (S.D.N.Y. 2008).10
                         17

                         18   performance immediately after executing the contract is evidence of the parties'
                         19
                              intentions. Wind Dancer, 10 Cal.App.5th at 72; Cal. Civil Code § 1647; Restatement
                              of Contracts 2d § 202(4). Even if it were true that Grecco harbored any undisclosed
                         20   belief that his license did not allow such use, his failure to act on that belief is what
                         21
                              matters legally. Oceanside 84, Ltd. v. Fid. Fed. Bank, 56 Cal. App. 4th 1441, 1449-51
                              (1997) (contemporary acquiescence is evidence of parties' intentions).; S. Cal. Edison
                         22   Co. v. Superior Court, 37 Cal.App.4th 839, 851 (1995) (conduct of one party to the
                         23   contract is evidence of both parties' intentions) See also Civil Code § 1649 (contract
                              will be interpreted in the sense that promisor believed, at the time, that promisee
Joshua Koltun ATTORNEY




                         24   understood the contract).
                                     10
                         25             The Everett Collection case involved a stock photography company purporting
                              to license Grecco’s photographs for a fee. Id. at 377-78. It did not involve the media
                         26   using promotional photographs to illustrate editorial commentary on the shows. The
                         27   question of the scope of the promotional license was thus never presented. Moreover
                              the photographs at issue in that case were not all promotional photographs.
                         28   Nevertheless, and significantly, the Court held that there was a question of fact whether
                                                                             - 14 -
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 22 of 31 Page ID #:869




                          1            That factual representation was misleading, however. First, with respect to Fox,
                          2   any putative license in Grecco’s terms and conditions was supplanted by the 1994
                          3   Agreement, and later by the 2019 Agreement, which granted Fox a publicity license to
                          4   all of his X-Files Photographs. SS 35, 43.
                          5            Thus the “assignment invoices” are relevant, at most, only to the Photograph 4,
                          6   the Xena photograph. But Grecco’s reliance on that “assignment invoice” is misplaced.
                          7            First, these “assignment invoices” were not invoices to the studios – as
                          8   represented in the Everett case -- but rather Grecco’s invoices to his agent, Ms.
                          9   Hamilton. SS 27. Hamilton did not necessarily use the language on the face of her
                         10   invoices to the studios that Grecco used in his invoices to her. SS 28, 29. Moreover,
                         11   there is no admissible evidence as to whether Hamilton’s staff actually included the
                         12   boilerplate fine print on the back of the invoice when they faxed her invoices to the
                         13   studios. SS 30. Assuming they did so, it is not at all clear that the fine print would
                         14   have been legible. SS 31.
                         15            Assuming arguendo that the fine print was sent and was legible, it would not
                         16   negate the general promotional license to the photographs. The assignment invoice
                         17   would only have been sent to MCA after it had commissioned the photographs and set
                         18   aside valuable time to have its lead actress photographed on set. As then-Judge
                         19   Sotomayor explained in an analogous circumstance, a software company that allows
                         20   people to download its software cannot enforce the purported “terms” of a software
                         21   license unless it can show that a “reasonably prudent” person would have known or
                         22   learned of the existence of the terms before responding to the invitation to download
                         23   the software; the bare act of downloading the software cannot be deemed to manifest
Joshua Koltun ATTORNEY




                         24   assent to the terms of the license. Specht v. Netscape Communs. Corp., 306 F.3d 17,
                         25   20-21, 28-30 (2d Cir. 2002) (applying California contract law); accord Nguyen v.
                         26   Barnes & Noble Inc., 763 F.3d 1171, 1175-77 (9th Cir. 2014).
                         27
                              Grecco had granted an exclusive license to the studios, reserving for himself only the
                         28   right to use the photographs to promote his own photography business. Id., at 383-84.
                                                                             - 15 -
                              Livingly Motion for Summary Judgment and MPA                       2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 23 of 31 Page ID #:870




                          1            The [purported] inclusion of the fine-print terms on after-the-fact invoices cannot
                          2   have been sufficient to negate the Studio’s understanding that it had commissioned
                          3   promotional photographs precisely so that they would be widely disseminated to the
                          4   media to maximize publicity for the show. Indeed, the invoice language that Grecco
                          5   relied upon in the Everett Collection case, and produced in this action, were far broader
                          6   than promotional: “unlimited usage rights are granted to the client.” SS. 33 (emphasis
                          7   added); Everett Collection, 589 F.Supp.2d at 380.11
                          8            There was no indication that this very broad grant of rights would be negated by
                          9   fine print “terms and conditions.” Indeed, it is impossible to reconcile the “terms and
                         10   conditions” with the promotional nature of these photographs. For example, paragraph
                         11   3 states:
                         12
                                       Scope of License: Rights are granted for one use only (excluding buy outs).
                         13            … Materials may not be reproduced, copied, projected, cannibalized or otherwise
                         14            used without express written consent.

                         15
                              SS 34. But it is in the very nature of a promotional license – let alone an “unlimited
                         16
                              usage” license -- that the photograph will be “reproduced,” among other things, in press
                         17
                              kits, and widely disseminated to the media, who would themselves be expected to
                         18
                              reproduce the photographs in their editorial content. Assuming MCA were aware of
                         19
                              the putative “terms and conditions” fine print, it would have been justified in assuming
                         20
                              that this boilerplate language only applied to “editorial” licenses, not to an expressly
                         21
                              “unlimited” license. 12 Cf. Live Face on Web, LLC v. Cremation Soc'y of Ill., Inc., 2019
                         22
                              U.S. Dist. LEXIS 82660, at *2-3, *10-12 (E.D. Pa. May 16, 2019) (terms of end-user
                         23
                              license agreement that contradicted consumer expectations and understandings by
Joshua Koltun ATTORNEY




                         24
                              11
                         25      Indeed, MCA used the photograph, among other things, as a cover for a boxed set of
                              DVDs for the Xena series. SS 17.
                         26   12
                                 The terms and conditions that Grecco contends were sent by Hamilton in 1993 to
                         27   1997 were the same, whether the use was for a single editorial use, as by USA
                              Weekend or a single advertising use, as by Delphi Internet, or a publicity use, as for
                         28   photographs 2, 3, or 4. SS 33.
                                                                             - 16 -
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 24 of 31 Page ID #:871




                          1   restricting software use to “one URL” supported claim of violation of California Unfair
                          2   Competition Law).
                          3            The “assignment invoice” to Photograph 4 thus cannot negate Grecco’s
                          4   contemporaneous conduct, which shows that he fully understood and acquiesced in the
                          5   general custom and practice of distributing promotional photographs to the media to
                          6   maximize publicity to promote their shows. Foad Consulting Grp. 270 F.3d 821 at 28.
                          7
                              II.      Livingly’s use of the promotional Photographs in editorial commentary on the
                          8            underlying television shows was fair use
                          9
                                       Grecco contends that the license to the media to use promotional photographs in
                         10
                              connection with the underlying shows is limited. For example, he contends that the
                         11
                              studios only had the right to send the photographs to “credible approved editorial
                         12
                              outlets,” and that the studio publicity departments would “more or less had to approve
                         13
                              the content of [an] article … before it was published”13 Assuming, arguendo, that
                         14
                              Grecco were able to support such contentions with evidence of the custom and practice
                         15
                              in the industry, Livingly’s use was fair use.
                         16
                                       The fair use analysis requires the Court to apply an “equitable rule of reason.”
                         17
                              Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 447-50 (1984). “The
                         18
                              fair use doctrine thus ‘permits [and requires] courts to avoid rigid application of the
                         19
                              copyright statute when, on occasion, it would stifle the very creativity which that law is
                         20
                              designed to foster.’” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577-78 (1994)
                         21
                              (internal citation omitted)). The Copyright Act lists four statutory fair use factors
                         22
                              (discussed below), but they are “illustrative and not limitative,” and should not be
                         23
                              “treated in isolation, one from another,” but rather “[a]ll are to be explored, and the
Joshua Koltun ATTORNEY




                         24
                              results weighed together, in light of the purposes of copyright.” Id. at 577-78.
                         25

                         26
                         27

                         28   13
                                   Depo. (Koltun Decl., Exh. A) 149:1-9, 183:4-20.
                                                                             - 17 -
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 25 of 31 Page ID #:872




                          1
                                       A.        The “purpose and character” of Livingly’s use of the photograph, to
                                                 illustrate editorial commentary on the underlying television shows –
                          2                      strongly favors a determination of fair use
                          3            The first factor requires the Court to consider the “purpose and character” of
                          4   Livingly’s use of the photographs. 17 U.S.C. § 107. The copyright statute singles out
                          5   for protection “purposes such as criticism, comment, [and] news reporting.” Id.
                          6   Assuming arguendo that the license was limited to “friendly” media or “favorable”
                          7   commentary, the fair use doctrine would abrogate any such limitations. Thus, for
                          8   example, in Dhillon v. Doe, a politician had commissioned a photograph of herself in
                          9   order to use in her campaign, and owned the copyright in the photograph. Id., 2014
                         10   U.S. Dist. LEXIS 24676, at *13-15 (N.D. Cal.). Defendant, without a license from the
                         11   politician, had used the photograph in article that criticized her. Id. “Such a use is
                         12   precisely what the Copyright Act envisions as a paradigmatic fair use.” Id. at *15.
                         13   Similarly, where a magazine had run a satirical scatological article ridiculing a
                         14   prominent pastor/political figure, it was fair use for the pastor to use copies of the
                         15   article in fundraising efforts for his political organization. Hustler Magazine, Inc. v.
                         16   Moral Majority, Inc., 796 F.2d 1148, 1153 (9th Cir. 1986). The first factor strongly
                         17   favors fair use.
                         18
                                       B.        Since the promotional Photographs are derivative of the Studio’s
                         19                      television shows and specifically created to be published by the media,
                         20                      the “nature of the copyrighted work” favors fair use
                                       The second factor requires the court to consider “the nature of the copyrighted
                         21
                              work.” 17 U.S.C. § 107. Some works, such as fictional, creative works, are closer to
                         22
                              the core of intended copyright protection than primarily factual works. Campbell, 510
                         23
                              U.S. at 586. Photographs that depict factual events are more conducive to fair use
Joshua Koltun ATTORNEY




                         24
                              than photographs that “comprise the photographer’s artistic product.” Elvis Presley
                         25
                              Enters. v. Passport Video, 349 F.3d 622, 629-30 (9th Cir. 2003).
                         26
                                       Here, as discussed in section I.A., the Photographs are derivative works,
                         27
                              depicting fictional characters in a television show, the copyright to which is owned by
                         28

                                                                             - 18 -
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 26 of 31 Page ID #:873




                          1   the Studio. Thus, while the Photograph is, in that sense, “creative,” the fictional
                          2   characters at issue are not Grecco’s creation. Thus, even if we assume that Grecco
                          3   added some element of originality to the photograph (as does a photographer of factual
                          4   events), one cannot attribute to Grecco the creativity that was involved in creating the
                          5   underlying television show and the characters depicted in the photograph.
                          6            Moreover, one must also consider the promotional nature of the copyrighted
                          7   works here. Where a work is created with the intention that it be disseminated and
                          8   used, that counsels in favor of a finding of fair use. Am. Inst. of Architects v. Fenichel,
                          9   41 F. Supp. 146, 147 (S.D.N.Y. 1941).14 The second factor favors fair use.
                         10

                         11
                                       C.        Since the “amount and substantiality of the portion” of the work that
                                                 Livingly used was appropriate to the purpose for which Livingly did so,
                         12                      this factor favors fair use.
                         13            The third factor requires the Court to consider the “the amount and substantiality
                         14   of the portion used in relation to the copyrighted work as a whole.” 17 U.S.C. § 107.
                         15   This is not a quantitative inquiry, but rather is aimed at determining whether the
                         16   amount taken was “reasonable in relation to the purpose of the copying.” Campbell,
                         17   510 U.S. at 586-88. Thus, for example, it may be permissible to take the “heart” of a
                         18   copyrighted work if to do so is necessary for the purpose of parodying the work. Id. .
                         19   Depending on the nature of the use, the wholesale copying of the entire work may be
                         20   consistent with fair use. Sony Corp., 464 U.S. at 449-50.
                         21            Here, in light of the promotional nature of the Photographs, the portion of the
                         22   photographs that Livingly used to illustrate its commentary on the underlying television
                         23   shows was entirely reasonable. The third factor favors fair use.
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27   14
                               By contrast, where a work has never been published, that counsels against fair use.
                         28   Harper & Row v. Nation Enters. 471 U.S. 539, 550-51 (1985).
                                                                             - 19 -
                              Livingly Motion for Summary Judgment and MPA                        2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 27 of 31 Page ID #:874




                          1
                                       D.        Grecco cannot rely on circular reasoning to create an imaginary market
                          2                      for editorial licenses to these promotional photographs; thus the “effect
                                                 of the use upon the potential market” favors fair use.
                          3
                                        The fourth factor requires the Court to consider “the effect of the use upon the
                          4
                              potential market for or value of the copyrighted work.” 17 U.S.C. § 107. The market
                          5
                              analysis “requires a balancing of the benefit the public will derive if the use is
                          6
                              permitted and the personal gain the copyright owner will receive if the use is
                          7
                              denied." Bill Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 613 (2d Cir.
                          8
                              2006) (internal citation and quotation marks omitted). Here, the purpose of
                          9
                              promotional photographs is to benefit the market for the underlying television shows,
                         10
                              not to create a market for the photographs themselves. The photographs were designed
                         11
                              to be disseminated to the media without charge, precisely to encourage the media use
                         12
                              them to illustrate editorial commentary on the television shows. SS 8-12.
                         13
                                       The fourth factor does not mean that the copyright holder can defeat fair use
                         14
                              simply by positing a desire to license the use at issue. It “is a given in every fair use
                         15
                              case that plaintiff suffers a loss of a potential market if that potential is defined as the
                         16
                              theoretical market for licensing the very use at bar.” Id. at 614 (quoting 4 Melville B.
                         17
                              Nimmer & David Nimmer, Nimmer on Copyright § 13.05[A][4] (2005)). The
                         18
                              copyright owner must show that there are "traditional, reasonable, or likely to be
                         19
                              developed markets” that would be impaired by the use. Id.
                         20
                                       Even if we assume that Grecco retained some residual right to exploit the
                         21
                              photographs, that doesn’t mean that he can posit an imaginary market whereby media
                         22
                              commenting on television shows must pay a fee to license promotional photographs to
                         23
                              illustrate these articles. Id. at 615 (copyright holder cannot preempt fair use by
Joshua Koltun ATTORNEY




                         24
                              claiming to have developed a market for licensing “parody” or “news reporting”).
                         25
                                       Grecco’s “licensing” business consists entirely of settlements of litigation or
                         26
                              threatened litigation. SS. 50. Indeed, Grecco has designated his dealings with Fox to
                         27
                              be a “trade secrets” – manifestly because disclosure of the true facts concerning the
                         28

                                                                             - 20 -
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 28 of 31 Page ID #:875




                          1   promotional licenses to these Photographs would damage his business model, which
                          2   depends on his ability to extract nuisance settlements. SS 52. To deem that litigation
                          3   business as constituting a “market” for fair use purposes would be precisely the circular
                          4   reasoning that the law forbids.15 The fourth factor favors a finding of fair use.
                          5   III.     Grecco’s claims regarding Photographs 1 and 3 are barred by the Statute of
                          6            Limitations, because Livingly’s articles were openly available on the internet
                                       for more than three years; Grecco cannot establish when he first discovered
                          7
                                       them, let alone that he could not reasonably could have discovered them earlier
                          8
                                       Grecco did not file this action until more than three years after Livingly posted
                          9
                              on the internet the Articles that used Photographs 1 and 3. SS 53. Grecco contends
                         10
                              that its delay was reasonable because he “had no reason to know” of Livingly’s use of
                         11
                              the images, because Grecco “availed himself of image search technologies over the
                         12
                              years to police its work, and said technologies had not previously revealed” Livingly’s
                         13
                              articles. D.E. 23 at 2:5-14 (Rule 26(f) Report).
                         14
                                       Grecco’s contention assumes that the Ninth Circuit will continue to follow the
                         15
                              discovery rule of Polar Bear Prods., Inc. v. Timex Corp., that plaintiff must thus show,
                         16
                              first, that he had not discovered the infringement, and second, that his failure to do so
                         17
                              was reasonable “under the circumstances.” Id., 384 F.3d 700, 706-07 (9th Cir. 2004).
                         18
                              The burden is on the plaintiff invoking the discovery rule. Hinton v. Nmi Pac. Enters., 5
                         19
                              F.3d 391, 395 (9th Cir. 1993).
                         20
                                       It is doubtful that the Ninth Circuit will continue to apply the discovery rule. In
                         21
                              Mangum v. Action Collection Service, the Ninth Circuit acknowledged that the
                         22
                              Supreme Court has cast considerable doubt on its general application of a discovery
                         23
                              rule to federal statutes, but indicated that it would continue, in the absence of a clear
Joshua Koltun ATTORNEY




                         24

                         25   15
                                   Cf. Philpot v. L.M. Communs. II of S.C., 2020 U.S. Dist. LEXIS 85901, at *6 (E.D.
                         26   Ky. May 15, 2020) (where successful copyright plaintiff was in the business of
                         27   litigation and obtaining nuisance settlements, which he characterized as “licenses,”
                              rather than genuinely licensing his work, attorneys fees were not awarded because they
                         28   would not serve the interests of the copyright law).
                                                                             - 21 -
                              Livingly Motion for Summary Judgment and MPA                         2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 29 of 31 Page ID #:876




                          1   directive from the Supreme Court. Id., 575 F.3d 935, 941 (9th Cir. 2009).
                          2   Subsequently, however, in Rotkiske v. Klemm, the Supreme Court specifically
                          3   disapproved Magnum, holding that discovery rules were not the general default for
                          4   federal statutes, and that between two plausible constructions the “standard rule” is that
                          5   the limitation runs from the time the cause of action accrues. Id. 140 S. Ct. 355, 359-
                          6   360 (2019). Similarly, in Gabelli v. SEC, the Court held that “the standard rule is that a
                          7   claim accrues when the plaintiff has a complete and present cause of action.” Id., 568
                          8   U.S. 442, 448 (2013)(citations and quotation marks omitted). Interpreting the SEC
                          9   statute, which, like the Copyright statute, required actions to be commenced within [a
                         10   specified time] from the date when the claim first accrued,” the Supreme Court
                         11   concluded that the discovery rule would only apply where a showing was made of
                         12   fraudulent concealment. Id. at 445, 447-51; compare 17 U.S.C. § 507(b) (“No civil
                         13   action shall be maintained [under Copyright Act] unless it is commenced within three
                         14   years after the claim accrued.”)
                         15            There is certainly no evidence of fraudulent concealment here. Moreover, even
                         16   if the discovery rule were applicable, Grecco has failed to establish when he first
                         17   discovered Livingly’s publication of Photographs 1 and 3, let alone that he could not
                         18   reasonably have discovered them earlier. Until 2018, he employed a reverse-image-
                         19   search vendor, ImageRights, to find instances of infringement of his “classic images,”
                         20   including the four at issue here, and he simply does not know whether ImageRights
                         21   discovered the Livingly’s posting of the images or not. SS 59. Thus the claim is time-
                         22   barred as to those Photographs.
                         23
Joshua Koltun ATTORNEY




                         24
                              IV.      Assuming Livingly were liable for infringement, Grecco is only entitled to
                                       minimal damages, since Livingly had no reason to know of his claim that its
                         25            use of these promotional photographs constituted infringement
                         26
                                       Assuming Livingly were liable for copyright infringement for any of the
                         27
                              Photographs, this Court should award only minimal damages. No statutory damages
                         28

                                                                             - 22 -
                              Livingly Motion for Summary Judgment and MPA                      2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 30 of 31 Page ID #:877




                          1   are available for Subject Photograph 3, as to which Grecco only registered the
                          2   copyright after Livingly first published the photograph. SS 46, 53; 17 U.S.C. ¶ 412.16
                          3            As soon as Livingly learned that Grecco was asserting claims to one X-Files
                          4   photograph, it removed all photographs of the X-Files that it could find, replacing them
                          5   with screenshots from the actual show. SS 62, 63. Livingly inadvertently failed to
                          6   discover certain uses, but removed them as soon as Grecco brought them to its
                          7   attention. SS 64.
                          8            Under these circumstances, Livingly’s infringement of the Photographs cannot
                          9   be deemed willful. On the contrary, Livingly’s conduct was entirely innocent. If the
                         10   infringer “was not aware and had no reason to believe that his or her acts constituted an
                         11   infringement of copyright, the court in its discretion may reduce the award of statutory
                         12   damages to a sum of not less than $200.” 17 U.S.C. § 504 (c) (2). As the House
                         13   Report to this “innocent infringer” statutory provision explained, it is designed “to
                         14   protect against unwarranted liability in cases of occasional or isolated innocent
                         15   infringement, and it offers adequate insulation to users, such as broadcasters and
                         16   newspaper publishers, who are particularly vulnerable to this type of infringement
                         17   suit.”
                         18            Livingly’s staff believed, and have every reason to to assume, that the
                         19   promotional Photographs were owned by the studios, and at a very minimum, as with
                         20   all such photographs, were subject to the general license to the media to use such
                         21   promotional photographs. SS. 55, cf. County of Ventura, 362 F.2d at 521-22 (no
                         22   damages where copyright holder had licensed the right to give away the work for free).
                         23            Certainly the media should not be expected, as Grecco insists, to research the
Joshua Koltun ATTORNEY




                         24   precise contractual arrangements underlying each self-evidently promotional
                         25

                         26
                                       16
                         27           The maximum possible Livingly revenue attributable to the photograph is
                              $520. SS 56. Indeed, the maximum revenue attributable to all four photographs is
                         28   $1033. Id. And Grecco cannot show any lost licensing income. SS 50.
                                                                             - 23 -
                              Livingly Motion for Summary Judgment and MPA                       2:20-cv-00151 DSF-JC
                         Case 2:20-cv-00151-DSF-JC Document 62 Filed 03/23/21 Page 31 of 31 Page ID #:878




                          1   photograph – let alone where – as here – the true contractual arrangements with the
                          2   studios have been deliberately kept secret.17
                          3
                                                                                CONCLUSION
                          4

                          5            Grecco’s “licensing” business, has, for years, extracted nuisance settlements
                          6   from media companies who had every right to use these promotional photographs to
                          7   illustrate commentary on the underlying shows. His business model is premised on the
                          8   assumption that media defendants will settle rather than undertake the expense to obtain
                          9   an adjudication of those rights. Grecco’s lawsuits have the improper chilling effect of
                         10   inhibiting media ’s use of promotional photographs for their intended purpose,
                         11   undermining the ability of the entire entertainment industry to promote its copyrighted
                         12   shows. SS 18. Livingly respectfully requests this Court to grant it summary judgment.
                         13
                              Dated: March 1, 2021
                         14                                                  _____\s\________________
                                                                             Joshua Koltun
                         15                                                  Attorney for Defendant and
                                                                             Counterclaimant Livingly Media, Inc.
                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23
Joshua Koltun ATTORNEY




                         24
                              17
                         25      Grecco testified that even though Fox had labeled his promotional photographs with
                              its own copyright notice, it would not be reasonable for the media to believe that Fox
                         26   actually owned the copyrights, “because … anyone sophisticated enough would realize
                         27   that you couldn’t count on the specific deal or details of any arrangement between an
                              artist and the network without knowing them, but that a network like Fox stamped
                         28   everything ‘Copyright Fox.’ Depo. (Koltun Decl., Exh. A) at 185:10-186:17.
                                                                                      - 24 -
                              Livingly Motion for Summary Judgment and MPA                                 2:20-cv-00151 DSF-JC
